UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
                                                            :
SECURITIES AND EXCHANGE                                     :
COMMISSION,                                                 :
                                                            : MEMORANDUM DECISION AND
                                     Plaintiff,             : ORDER
                                                            :
                        - against -                         : 16-CV-6848 (BMC)
                                                            :
 PLATINUM MANAGEMENT (NY) LLC;                              :
 PLATINUM CREDIT MANAGEMENT,                                :
 L.P.; MARK NORDLICHT; DAVID LEVY;                          :
 DANIEL SMALL; URI LANDESMAN;                               :
 JOSEPH MANN; JOSEPH SANFILIPPO;                            :
 and JEFFREY SHULSE,                                        :
                                                            :
                                     Defendants.            :
                                                            :
----------------------------------------------------------- X

COGAN, District Judge.

       Defendants Joseph SanFilippo, David Levy, Daniel Small, and Joseph Mann

(collectively, the “former officers”), have moved to compel their former charge, Platinum

Management (NY) LLC and its related entities (collectively, “Platinum Partners”), to pay legal

fees incurred in United States v. Nordlicht, et al., No. 1:16-cr-00640 (E.D.N.Y.) (the “Criminal

Matter”).

       Platinum Partners may well indeed owe reimbursement to these former officers. But it

owes lots of money to people and entities that it lacks sufficient funds to pay, which is why it is

in receivership. The former officers have shown no compelling reason why they should get to

jump the line. Their motion is therefore denied.
                                        BACKGROUND

   I. The Platinum Partners Litigation

       The former officers are former employees of Platinum Partners. They are also defendants

in two proceedings relating to their employment at Platinum Partners.

       First, the Government indicted each of the former officers, among others, with various

counts of conspiracy to commit securities fraud and wire fraud, securities fraud, and investment

advisor fraud in connection with their roles at Platinum Partners. Five days later, the Securities

and Exchange Commission (“SEC”) commenced this civil action, alleging that the former

officers, among others, participated in multiple fraudulent schemes in violation of various

securities laws.

       On the same day the SEC commenced this action, the Court entered an order appointing a

receiver (the “Receiver”) to take control of certain Platinum Partners entities (the “Receivership

Entities”) and all of their assets (the “Receivership Assets”). On October 16, 2017, the Court

approved a Second Amended Order Appointing Receiver (the “Receiver Order”). The Receiver

Order authorizes the Receiver to, among other things, conduct an orderly wind down of the

Receivership Entities, including a fair distribution of the Receivership Assets to investors. The

Receiver Order also provides that “[a]ll officers, directors, managing members, general and

limited partners of the Receivership Entities are and remain dismissed from any and all positions

of management of the Receivership Entities.…”

   II. The Former Officers’ Indemnification and Advancement Rights

       All of the former officers are covered by various provisions in Platinum Partners internal

documents giving them rights in connection with getting their lawyers paid. They differ in terms




                                                 2
of whether the payment of fees is permissive or mandatory, and whether they require

advancement of legal fees or merely reimbursement.

       Levy entered into multiple agreements in which Platinum Partners entities agreed to

indemnify him, including three agreements that provided for mandatory advancement of Levy’s

legal fees. One agreement (the “Credit Funding Agreement”) provided that Platinum Partners

“shall” indemnify Levy against any “Damages” (a term the agreement capitalizes but does not

define) in connection with criminal proceedings and also “shall” advance the expenses of

defending the claim.

       Another agreement (the “PPCO Master Fund Agreement”) provides that Platinum

Partners “shall indemnify” Levy for his legal fees and “shall promptly reimburse (and/or advance

to the extent reasonably required)” Levy for these legal fees “provided [Levy] executes a written

undertaking to repay” the advance if “it is finally judicially determined that” he is not entitled to

indemnification. Platinum Partners founder Mark Nordlicht also entered into a letter agreement

(the “Wilson Sonsini Agreement”) committing Platinum Partners to pay bills from Levy’s

counsel “within 15 days of receipt.”

       Like Levy, Small claims rights to advancement under the Credit Funding Agreement and

the PPCO Master Fund Agreement by virtue of his positions at Platinum Partners.

       And, like Levy, Mann claims advancement rights under the PPCO Master Fund

Agreement. Mann also claims rights under a separate agreement that provides that Platinum

Partners “shall indemnify” Mann and “may, in its discretion, advance” his legal fees.

       SanFilippo’s agreement (the “PPCO Operating Agreement”) provides that, as an

employee of the managing member of a certain Platinum Partners entity, Platinum Partners

“shall” indemnify him for his legal fees and “may” advance payment of these legal fees.



                                                  3
SanFilippo’s agreement also provides that his indemnification rights and “payment of associated

expenses shall not be affected by the … removal of the Managing Member.” SanFilippo

subsequently requested advancement of his legal fees, and in-house counsel at Platinum Partners

approved his request for advancement.

                                               DISCUSSION

        I.       The Former Officers’ Rights to Advancement of Legal Fees

        Under Delaware law, which governs the relevant agreements, legal fee provisions in

internal corporate documents are construed according to the standard rule of contract

interpretation – courts will interpret the contract according to its plain meaning if the contract is

“reasonably or fairly susceptible to only one interpretation.” Blankenship v. Alpha Appalachia

Holdings, Inc., 10610-CB, 2015 WL 3408255, at *14 (Del. Ch. May 28, 2015). The Delaware

Chancery Court has explained that “the plain meaning of ‘shall be advanced’ is that advancement

is mandatory.” Stockman v. Heartland Indus. Partners, L.P., 4227-VCS, 4427-VCS, 2009 WL

2096213, at *6 (Del. Ch. July 14, 2009). And if the attorneys’ fee provision is ambiguous,

Delaware public policy “supports resolving ambiguity in favor of indemnification and

advancement.” Blankenship, 2015 WL 3408255, at *17.

        Here, Levy, Small, and SanFilippo are entitled to advancement of their legal fees, but

Mann does not have a right to advancement. Levy and Small are entitled to advancement of their

legal fees under the Credit Funding Agreement, which provides that Platinum Partners “shall

advance” their legal fees. The plain meaning of “shall advance” is that advancement is

mandatory, not discretionary. Stockman, 2009 WL 2096213, at *6, at *23. 1 Platinum Partners –



1
 The Receiver claims that the indemnification provision of the Credit Funding Agreement is ambiguous because it
uses, but does not define, the word “Damages.” Even if this language were ambiguous, Delaware public policy
counsels in favor of resolving the ambiguity in favor of advancement. See Blankenship, 2015 WL 3408255, at *17.

                                                       4
through its agent and founder, Mark Nordlicht – further confirmed its obligation to advance

Levy’s legal fees by entering into the Wilson Sonsini Agreement, in which Platinum Partners

agreed to pay Levy’s monthly legal fees within 15 days of receipt.

        SanFilippo is also entitled to advancement of his legal fees because, despite the

discretionary language that the PPCO Operating Agreement used when providing for

advancement of legal fees, Platinum Partners agreed to advance his legal fees. Because the

PPCO Operating Agreement also provided that his rights to indemnification “and payment of

associated expenses shall not be affected by the … removal …. of the Managing Member,” the

Receiver Order’s dismissal of the managing members of the Receivership Entities cannot affect

SanFilippo’s rights to advancement.

        Levy, Small, and Mann also claim advancement under the PPCO Master Fund

Agreement, which provides that their recovery is conditional on the execution of a written

undertaking. The Receiver claims that Levy, Small, and Mann have not provided this

undertaking, and Levy, Small, and Mann have not provided any evidence that they have

provided the undertaking. Therefore, any advancement rights that Levy, Small, and Mann may

have under the PPCO Master Fund Agreement have not vested. Levy and Small still have

advancement rights under the Credit Funding Agreement – and in Levy’s case, the Wilson

Sonsini Agreement – but Mann has not identified any other agreement that requires mandatory

advancement of his legal fees. 2

        Finally, the Receiver asserts that, even if the former officers have a right to advancement,

the advancement would not exceed a small fraction of their total defense costs because the



2
 Mann claims advancement rights under an additional agreement, but this agreement does not provide for
mandatory advancement of legal fees. Rather, this agreement provides that a Platinum Partners entity “may, in its
discretion, advance” reasonable legal fees and costs.

                                                         5
agreements at issue do not cover most of the conduct underlying the Criminal Matter. But as the

Receiver appears to recognize, the amount of covered defense costs is a separate question from

whether the former officers are entitled to advancement in the first place. The amount of the

claim can be determined later; all that is before the Court on the instant motions is whether there

is a right to recover. 3

        II.      The Priority of Claims for Legal Fees

        Under Delaware law, claims for advancement of legal fees are treated the same as the

claims of other unsecured creditors. Andrikopoulos v. Silicon Valley Innovation Company,

LLC, 120 A.3d 19, 25 (Del. Ch. 2015). See also Henson v. Sousa, 8057–VCG, 2015 WL

4640415 (Del. Ch. Aug. 4, 2015). The former officers distinguish Andrikopoulos and Henson

from this case because Andrikopoulos and Henson involved the rights to advancement in civil

litigation. They argue that because they are seeking to defend themselves in a criminal case, the

Sixth Amendment requires the Receiver to pay or advance their claims ahead of other creditors.

        The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused shall

enjoy the right … to have the Assistance of Counsel for his defence.” The Sixth Amendment

protects individuals from government action, not private action. See Michigan v. Jackson, 475

U.S. 625, 634 (1986) (“For the Sixth Amendment concerns the confrontation between the State

and the individual.”), overruled on other grounds by Montejo v. Louisiana, 556 U.S. 778 (2009);

U.S. v Stein, 541 F.3d 130, 156 (2d Cir. 2008) (“In a nutshell, the Sixth Amendment protects

against unjustified governmental interference with the right to defend oneself using whatever

assets one has or might reasonably and lawfully obtain.”).



3
  The Receiver also disputes whether the former officers have provided sufficient evidence of their positions at
Platinum Partners. But the sworn declarations and internal Platinum Partners documents are more than sufficient for
the purpose of the present motions.

                                                        6
       The authorities on this point are clear. Since a receiver is not a governmental actor, the

Sixth Amendment does not protect against the actions of a receiver. United States v. Johnson,

2:11-cr-501-DN, 2016 WL 4087351 (D. Utah July 28, 2016) (“Consequently, there was no Sixth

Amendment violation when Johnson was denied access to funds to hire an attorney when the

funds were held by the receiver pursuant to court order in a civil case in another jurisdiction.”).

See also U.S. v. Beszborn, 21 F.3d 62, 68 (5th Cir. 1994) (“In its capacity as receiver, the RTC

stands as a private, non-governmental entity, and is not the Government for purpose of the

Double Jeopardy Clause.”); Litton Industries, Inc. v. Lehman Bros. Kuhn Loeb Inc., 125 F.R.D.

51, 53 (S.D.N.Y. 1989) (holding that the deliberative process privilege, which is available to the

government, does not apply to a receiver since he was “not a government agent”). Here, the

Receiver is not a governmental actor, so none of Receiver’s actions violate the Sixth

Amendment.

       In support of their interpretation of their Sixth Amendments rights, the former officers

analogize this case to U.S. v Stein, 541 F.3d 130 (2d Cir. 2008). In Stein, the Second Circuit

ruled that the government violated the Sixth Amendment by pressuring KPMG to restrict its

advancement of legal fees to the defendants. The government’s pressure on KPMG implemented

the “Thompson Memorandum,” a Department of Justice policy document that directed

prosecutors to inquire whether a company is advancing attorney’s fees to culpable employees

when deciding whether to criminally charge the company.

       The Receiver is not a governmental entity. She is not implementing any government

policy by giving the former officers’ unsecured the claims the same priority as other unsecured

claims. She is not seeking to handcuff the lawyers in the criminal proceedings. She is simply

doing her job as Receiver and paying creditors according to their priority. Conversely, the



                                                  7
Department of Justice has not done anything to influence the Receiver’s decision, and, indeed,

there is no reason to think that the prosecutors in the criminal case care one way or the other as to

how the instant motions are resolved.

         The point of Stein’s holding is that government prosecutors cannot prosecute and

simultaneously use the prosecution to prevent defendants from hiring the lawyer of their choice.

That is not what is happening here.

         Levy argues that the SEC has provided sufficient encouragement to the Receiver so that

the Receiver’s conduct constitutes governmental action. Stein, 541 F.3d at 147 (explaining that

the actions of a private actor are attributable to the government if there is a “sufficiently close

nexus” between the government and the actions of the private actor, including when the

government provides the private actor with “significant encouragement”). Levy identifies

instances in which the SEC purportedly provided such encouragement, but the only instance

relevant to the advancement of attorney’s fees is an email in which Kevin McGrath of the SEC

acknowledged the Receiver’s “position that advancement of legal fees from the Receivership

assets ahead of other creditors is inappropriate in this case.” McGrath then stated that “[a]bsent

any reason to dispute that determination, we are not prepared to consent to the advancement of

legal fees from Receivership assets.” This email does not establish a “sufficiently close nexus”

between the SEC and the Receiver. Instead, it reflects the SEC’s recognition that the Receiver

would exercise her independent judgment in paying claims. 4


4
  The former officers also cite to SEC v. FTC Capital Mkts., No. 09-cv-4755, 2010 WL 2652405 (S.D.N.Y. June 30,
2010), in which the Southern District of New York held that a court order freezing assets violated the Sixth
Amendment by completely depriving a criminal defendant of access to her funds. The scope of the Sixth
Amendment’s protection is indeed broad enough to include a court order. See Luis v. U.S., 136 S. Ct. 1083, 1093
(2016) (“[W]e believe that the Sixth Amendment prohibits the court order that the Government seeks.”). In the
instant case, however, the Receiver has not frozen any of the former officers’ funds. She has, instead, taken control
of company assets, and is under a fiduciary obligation not to prefer one creditor’s claim against those assets over
that of another except as necessary to preserve the estate.


                                                         8
        It is true that as plaintiff, the SEC is in an adverse position to the former officers.

However, if the Court believed that the Receiver was a mere rubber-stamp for the SEC, it would

remove and replace her. There is no evidence or suggestion of a lack of independence. And

unlike in Stein, the Receiver is not doing anything novel or questionable – she is merely applying

the fundamental rule of equal distribution among creditors of like kind. 5

        In fact, the former officers’ motions seek more than an accelerated payment of their

claims. They seek 100% payment, something which no creditor of these estates may ever

receive. Since the estates’ assets have not been fully liquidated, there is no way to know whether

creditors will receive a 10% distribution or a 90% distribution on their claims. But the former

officers want it all, as if their claims were secured or administrative, which they are not.

        Because the Sixth Amendment does not compel the advancement of legal fees, granting

the former officers priority over the claims of unsecured creditors would not only disregard

established Delaware law but also interfere with the orderly wind up of the Receivership Entities.

Thus, the former officers’ rights to advancement of legal fees do not have priority over the

claims of unsecured creditors.




5
 At some point, the Receiver may assert the argument that if defendants engaged in wrongdoing, their claim should
be equitably subordinated to other creditors. That argument is not before me on these motions.

                                                        9
                                          CONCLUSION

       The former officers’ motions to compel advancement of legal fees [392, 402, 405, 406]

are denied.

 SO ORDERED.
                                            Digitally signed by Brian
                                            M. Cogan
 Dated: Brooklyn, New York                                    U.S.D.J.
        November 25, 2018




                                             10
